 


110 HR 6882 IH: Electricity Prize Act of 2008
U.S. House of Representatives
2008-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6882 
IN THE HOUSE OF REPRESENTATIVES 
 
September 11, 2008 
Mr. Gohmert introduced the following bill; which was referred to the Committee on Science and Technology 
 
A BILL 
To authorize the National Science Foundation to award a monetary prize for achievement in electricity storage. 
 
 
1.Short titleThis Act may be cited as the Electricity Prize Act of 2008. 
2.FindingsThe Congress finds the following: 
(1)Dramatic advances have been made in the manner and means of acquiring oil, natural gas, coal, and other forms of carbon-based energy fuel.  
(2)Dramatic advances have been made in the manner and means of producing new sources of energy. 
(3)Dramatic advances have been made in the manner and means of producing electricity from various forms of fuel. 
(4)No dramatic advances have been made in the manner and means of storing electricity, so electricity, when produced, must flow and be used promptly or lost. 
(5)If the technology and the ability to store electricity for even weeks or months were developed, the energy needs of our Nation could be produced almost entirely by solar power and may even lead to capturing lightening. 
(6)The value to the United States of being able to store electricity for 30 days or more is incalculable and would free the Nation from reliance on foreign energy. 
(7)Though $300,000,000 is a sizable cash prize, if such a prize produced the technology and the ability to store electricity, it would save every American innumerable times that much. 
3.Prize authority 
(a)In GeneralThe Director of the National Science Foundation (in this Act referred to as the Director) shall carry out a competition to award a cash prize to the first participant to develop the ability to store multi-megawatt electricity for 30 consecutive days with less than a 10 percent decrease in the electricity stored. 
(b)Administering the CompetitionThe Director shall— 
(1) widely advertise the prize competition; and 
(2)develop any additional criteria and definitions necessary to award the prize authorized under this Act, with the intention of this Act to be able to immediately, after the award of the prize, be capable to build facilities that will store electricity for wide scale grid usage.   
4.EligibilityTo be eligible to win the prize under this Act, an individual or entity— 
(1)in the case of a private entity, shall be incorporated in and maintain a primary place of business in the United States, and in the case of an individual, whether participating singly or in a group, shall be a citizen of, or an alien lawfully admitted for permanent residence in, the United States; and 
(2)shall not be a Federal entity, a Federal employee acting within the scope of his employment, or an employee of a national laboratory acting within the scope of his employment. 
5.Intellectual propertyThe Federal Government shall not, by virtue of offering or awarding the prize under this Act, be entitled to any intellectual property rights derived as a consequence of the participation by a participant in the prize competition authorized by this Act. This section shall not be construed to prevent the Federal Government from negotiating a license for the use of intellectual property developed for the prize competition under this Act. 
6.Authorization of appropriations 
(a)Authorization of AppropriationsThere is authorized to be appropriated $300,000,000 to carry out this Act.  
(b)Carryover of FundsFunds appropriated to carry out this Act shall remain available until expended.  
7.NonsubstitutionThe prize competition authorized under this Act shall not be considered a substitute for Federal research and development programs. 
 
